Citation Nr: 0504696	
Decision Date: 02/18/05    Archive Date: 02/24/05

DOCKET NO.  03-30 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant has legal entitlement to accrued 
benefits.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel




INTRODUCTION

The veteran served on active duty from March 1945 to March 
1946.  

This appeal arises from a January 2003 administrative 
determination of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Manila, Republic of the Philippines.  

The Board of Veterans' Appeals (Board) notes that the 
appellant's son, S, filed a claim for accrued benefits in 
June 2003.  The claims folder does not indicate the RO has 
adjudicated the June 2003 application for accrued benefits.  


FINDINGS OF FACT

1.  The appellant is the brother of the veteran.  

2.  There is no evidence that the appellant bore the expense 
of the veteran's last sickness or burial.  


CONCLUSION OF LAW

The appellant's claim for entitlement to accrued benefits is 
without legal merit.  38 U.S.C.A. § 5121 (West 2002); 38 
C.F.R. § 3.1000 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant, the veteran's brother, is not legally entitled 
to accrued VA benefits.  The statute limits payment of 
accrued benefits to the veteran's spouse, children, dependent 
parents, children of the deceased veteran; and in all other 
cases, only so much of the accrued benefits as to reimburse 
the person who bore the expense of the last sickness or 
burial.  38 U.S.C.A. § 5121 (West 2002).  

The regulation implementing the statute provides as follows:

Except as provided in §§ 3.1001 and 
3.1008, where death occurred on or after 
December 1, 1962, periodic monetary 
benefits (other than insurance and 
service members' indemnity) authorized 
under laws administered by VA, to which a 
payee was entitled at his death under 
existing ratings or decision, or those 
based on evidence in the file at date of 
death, and due and unpaid for a period 
not to exceed 2 years prior to the last 
date of entitlement as provided in 
38 C.F.R. § 3.500(g) will, upon the death 
of such person, be paid as follows: (1) 
Upon the death of the veteran to the 
living person first listed as follows:(i) 
His or her spouse; (ii) His or her 
children (in equal shares); (iii) His or 
her dependent parents (in equal shares) 
or the surviving parent.  (2) Upon the 
death of a surviving spouse or remarried 
surviving spouse, to the veteran's 
children.  (3) Upon the death of a child, 
to the surviving children of the veteran 
entitled to death pension, compensation, 
or dependency and indemnity compensation.  
(4) In all other cases, only so much of 
the accrued benefit may be paid as may be 
necessary to reimburse the person who 
bore the expense of last sickness or 
burial.  38 C.F.R. § 3.1000 (2004).  

The appellant indicated on his November 2002 application that 
he was the veteran's brother.  The appellant did not submit 
any documentation demonstrating he paid any of the expenses 
of the veteran's last sickness or burial.  

The appellant's son, S, did submit a contract dated on 
September 15, 2002 which reveals he agreed to pay the charges 
for the funeral.  The claims folder contains numerous bills 
and lists of charges, none of which indicate the appellant 
paid any of the expenses of the veteran's last sickness or 
burial.  

The appellant was informed of the regulations providing 
accrued benefits in the August 2003 statement of the case.  
As the issue involves only statutory interpretation no other 
notice to the appellant is required.  Dela Cruz v. Principi, 
15 Vet. App. 143 (2001).  

As the appellant is not the deceased veteran's spouse, child, 
or dependent parent; and has not presented evidence that he 
paid the expenses of the veteran's last illness or burial, he 
has no legal entitlement to accrued VA benefits.  Where the 
law and not the evidence is dispositive of the issue before 
the Board, as in this case, the claim must fail due to the 
absence of legal merit or the lack of entitlement under the 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

The appeal of the denial of legal entitlement to VA accrued 
benefits is denied.  



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


